Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
In particular, Applicant argued that Kannan does not disclose or suggest “creating ... a sprite joint photographic experts group (JPEG) image from a video in an animated format” because “Kannan merely describes generating a motion image as a GIF file,” (Remarks, pages 8-9). The examiner respectfully disagrees with these assertions. As pointed out in the previous Office action, par. 107 of Kannan discloses: “The methods disclosed herein facilitates in retaining the liveliness of the multimedia content, for example the videos while capturing the most interesting details of the video in an image, for example, a JPEG image,” (note the singular form “a JPEG image”). This suggests that all the key frames are encapsulated within this single JPEG image. Each of these key frames (whether it is encoded in JPEG is irrelevant) could be viewed as a sprite. As is well known in the field of sprite animation, when these key frames are played back in succession at a certain speed, they give the illusion of motion. Therefore, this encapsulating JPEG image could be viewed as a sprite JPEG in an animated format.
Note that Kannan further discloses in par. 53 that the motion image could in in various formats, including the GIF format: “The GIF format allows easy sharing of motion image with user because of low memory requirement. In alternative embodiments, for storing a high-resolution motion image, such as super-resolution image or higher megapixel images, various other formats such as audio video interleave (AVI) format, and Hypertext markup language (HTML) 5 may be utilized for storing the motion image”.
The examiner also disagrees with Applicant’s assertion that Kannan is silent about “’creating’ the motion image as a sprite joint photographic experts group (JPEG) image,” (Remark, page 9). Fig. 5A and the associated description disclose how a motion image is created.
Applicant further argued that “Kannan does not describe or suggest at least, “creating ... the sprite JPEG image by concatenating at least a portion of frames of the video,” (Remark, page 12). Again, the examiner respectfully disagrees with this argument. As illustrated in Fig. 5A, a user could select adjacent frames in the preview area 520 to create a motion image. These adjacent frames could be said to be “concatenated”. Furthermore, since individual key frames are displayed in rapid succession during an animation, it could also be said that these key frame are “logically” concatenated.
Because Applicant’s arguments are not persuasive, the examiner is maintaining all the previous rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 11-13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (Pub. No. US 2014/0359447).

Regarding claim 1, Kannan discloses an animated image providing method implemented by a computer apparatus comprising processing circuitry (Processor 202 in Fig. 2 inherently comprises processing circuitry), the animated image providing method comprising:
creating, by the processing circuitry, a sprite joint photographic experts group (JPEG) image from a video in an animated format (Pars. 35: “the processor 202 is configured to, with the content of the memory 204, and optionally with other components described herein, to cause the apparatus 200 to generate a motion image associated with the multimedia content. In an embodiment, the multimedia content may include a video content. The motion image comprises at least one mobile portion and a set of still portions. The mobile portion of the motion image may include a series of images (or frames) encapsulated within an image file. The series of images may be displayed in a sequence, thereby creating an illusion of movement of objects in the motion image”, and 107: “The methods disclosed herein facilitates in retaining the liveliness of the multimedia content, for example the videos while capturing the most interesting details of the video in an image, for example a JPEG image”. In particular, a subset of video frames in a video clip is selected and compressed into a JPEG motion image, as described in relation to Fig. 5A); and 
providing, by the processing circuitry, an animated thumbnail of the video based on the sprite JPEG image (Par. 44: “For example, in a multimedia content comprising a video of a football match, a mobile portion associated with a goal-making scene may include the at least one frame as the starting frame of mobile portion, wherein the at least one frame comprises a thumbnail showing a player hitting a football with his feet”).

Regarding claim 7, Kannan discloses the animated image providing method of claim 1, wherein the providing provides the animated thumbnail to a client end (Par. 106: “In an embodiment, the method for generating motion image from the multimedia content may be utilized for various applications. In an exemplary application, the method may be utilized for generating targeted advertisements for customers”), the client end being configured to: 
decode the sprite JPEG image to obtain a decoded sprite JPEG image (A person skilled in the art would recognize that a JPEG image needs to be decoded before its display because JPEG is a compression technique); 
crop the decoded sprite JPEG image based on a frame rate to obtain a cropped sprite JPEG image (See par. 59. In particular, a frame in a JPEG motion image can be deleted (i.e. the JPEG motion image is cropped) to adjust the speed of a mobile portion (i.e. to adjust the frame rate)); and 
display the cropped sprite JPEG image (See par. 106).

Regarding claim 9, Kannan discloses the animated image providing method of claim 1, wherein 
the animated thumbnail is a preview of the video (Par. 38: “Each video shot is composed of a number of media frames such that the content of the video shot may be represented by key-frames only. Such key frames containing thumbnails, images, and the like, may be extracted from the video shot to summarize the multimedia content”); and 
the providing provides the animated thumbnail to an electronic device using a video sharing service in response to the video being uploaded to a video sharing service platform (Par. 106: “For example, a video may be captured at a house, such that the video covers all the rooms and the furniture. The captured video may be utilized for an advertisement for sale of the furniture kept in the house. The video may be summarized to generate summarized video content comprising a plurality of key frames of the video, and may be shared on a server”).

Claim 11 can be rejected under the same rationale set forth in the rejection of claim 1 above, and further in light of par. 106. More specifically, par. 106 describes a video sharing service where a user can create a JPEG motion image in the manner recited in claim 1, and upload the JPEG motion image to the video sharing service for other users to view. It is understood that the video sharing service stores a list of videos on its server(s).

Claim 12 recites similar limitations as claim 1, but is directed to a computer-readable record medium storing instructions to perform the steps recited in claim 1. Since Kannan also discloses such a computer-readable record medium (See claim 60, for example), claim 12 can be rejected under the same rationale set forth in the rejection of claim 1.

Claims 13, 18 and 20 recite similar limitations as respective claims 1, 7 and 9, but are directed to a computer apparatus. Since Kannan also discloses such a computer apparatus (See claim 53, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan, in view of Hu (Pat. No. US 9,542,760).

Regarding claim 2, Kannan discloses the animated image providing method of claim 1, wherein the creating creates the sprite JPEG image by concatenating at least a portion of frames of the video 66: “For example, the user may select the frame 524 as the start frame, and the frame 530 may be selected as the end frame”).
Kannan, however, does not disclose the above strike-through limitation.
In the same field of encoding/decoding JPEG images, Hu teaches a method for parallel decoding a JPEG image by embedding restart (RST) markers within the JPEG data, then separating the JPEG data into sections based on the RST markers, and decoding the sections in parallel using multiple cores of a processor to reduce a time between acquiring and rendering the JPEG image (See the Abstract, Fig. 4 and the associated description). As illustrated in Fig. 4, an exemplary JPEG image is divided into two sections, each of which is decoded by a dedicated processor core, and the two decoded sections are then concatenated in a vertical direction to produce the full-resolution JPEG image.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu into Kannan whereby each frame in the sprite JPEG image would correspond to a section in a JPEG image of Hu. The frames in the sprite JPEG image would then be separated and input to separate processor cores for decoding. Finally, the decoded frames would be concatenated in the vertical direction to produce the JPEG motion image. The motivation for this modification would have been to reduce processing delay (Hu, col. 1, ll. 63-66).

Regarding claim 3, Kannan in view of Hu teaches the animated image providing method of claim 2, wherein the creating comprises compressing the portion of the frames into a single JPEG image (Fig. 4 of Hu shows two sections 316-1 and 316-2, each corresponding to a frame of the JPEG motion image in Kannan), the portion of the frames being arranged in a number of columns based on a maximum resolution (As illustrated in Fig. 6 of Hu (the 4-core example 102b), sections 616-1 and 616-2 are decoded by a first core, and thus would make up the first column. Sections 616-3 and 616-4 are decoded by a second core, and would make up the second column. Similarly sections 616-5 and 616-6 make up the third column, and sections 616-7 and 616-8 make up the fourth column). Since these sections sum up to the maximum resolution (e.g. in Fig. 4 of Hu, a 768x1024 JPEG image is divided into two 768x512 sections), it could be said that these sections (the portion of the frames) are arranged in a number of columns based on a maximum resolution.

Regarding claim 4, Kannan discloses the animated image providing method of claim 1, wherein the animated thumbnail comprises a header specifying animation playback information.
In the same field of encoding/decoding JPEG images, Hu teaches a JPEG header that specifies playback information (Fig. 4 shows a JPEG header that specifies a resolution of the JPEG image, e.g. 768x1024).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the JPEG header taught by Hu into the JPEG motion image of Kannan. The motivation would have to let the decoder know how to partition the JPEG motion image.

Regarding claim 6, Kannan in view of Hu teaches the animated image providing method of claim 4, wherein the header is a JPEG comment header (Header 312 in Fig. 4 of Hu is a JPEG comment header).

Claims 14, 15 and 17 recite similar limitations as respective claims 2, 4 and 6, but are directed to a computer apparatus. Since Kannan also discloses such a computer apparatus (See claim 53, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan in view of Hu as applied to respective claims 4 and 15 above, and further in view of Okada (Pub. No. US 2002/0039385) and Han et al. (Pub. No. US 2007/0103470).

Regarding claim 5, Kannan in view of Hu teaches the animated image providing method of claim 4, wherein the animation playback information comprises a resolution, 
In the same field of video encoding/decoding, Okada teaches a header comprising a frame rate (Claim 3: “The moving picture decoding apparatus according to claim 1, wherein each of said video stream signals is a signal compression-encoded by one of the MPEG method and the JPEG method, and said header information includes a frame rate in a sequence header added prior to a group of pictures included in each of said video streams”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Kannan by including a frame rate in the JPEG motion image’s header, as taught by Okada. The motivation would have been to estimate the total processing time (Okada, par. 75).
Furthermore, Han teaches that a header of a GIF image typically includes loop information which defines the number of times the file will be repeated (See par. 8).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Kannan by including loop information in the header of a JPEG motion image, as disclosed by Han. The motivation would have been to define the number of times the JPEG motion image would be repeated.

Claims 16 recites similar limitations as claim 5, but is directed to a computer apparatus. Since Kannan also discloses such a computer apparatus (See claim 53, for example), claim 16 can be rejected under the same rationale set forth in the rejection of claim 5.

Claim(s) 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan, in view of Bosworth et al. (Pat. No. US 10,893,052).

Regarding claim 8, Kannan discloses the animated image providing method of claim 1, 
In the same field of video sharing, Bosworth teaches a messenger platform (See Fig. 5C) where a user can create a video which is stored in association with the user’s profile (Col. 4, ll. 4-15).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to extend Kannan’s technique to the messenger platform of Bosworth such that when a first user creates a video as their profile video, a JPEG motion image of the video would be sent to a second user who has a relationship with the first user on the messenger platform. The motivation would have been to reduce bandwidth because the JPEG motion image would have a much smaller size than the video.

Claim 10 can be rejected under the same rationale set forth in the rejection of claim 1, and in view of Bosworth. More specifically, Bosworth teaches a messenger platform that facilitates the creation of a photo profile for a user (See col. 4, ll. 16-24). Fig. 5C shows a messaging interface wherein each user in a friend list has an associated profile thumbnail picture.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bosworth by associating with each user in a friend list a JPEG motion image which would act as a profile thumbnail video. The motivation would have been to enhance the messenger platform.

Claims 19 recites similar limitations as claim 8, but is directed to a computer apparatus. Since Kannan also discloses such a computer apparatus (See claim 53, for example), claim 19 can be rejected under the same rationale set forth in the rejection of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613